 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

McGREGOR W. SCOTT
United States Attorney
ANDRE M. ESPINOSA
KEVIN C. KHASIGIAN
Assistant U.S. Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

Attorneys for the United States

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2:19-CV-00485-JAM-DB
Plaintiff,
FINAL JUDGMENT OF FORFEITURE AS TO
V. EIGHTY-THREE OF THE JN REM
DEFENDANTS

APPROXIMATELY $6,567,897.50 SEIZED
FROM CTBC BANK, ACCOUNT NUMBER
3800191916, ET AL.,

 

Defendants.

Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

1. This is a civil action in rem brought by the United States for forfeiture of assets
connected to a claim of fraud and money laundering. The eighty-seven Jn Rem Defendants in this action
are set forth in Exhibit A. This Partial Final Judgment of Forfeiture pertains to only a portion of the
properties in Exhibit A, not all, and Jn Rem Defendants to be forfeited are set forth herein attached
Exhibit B. Exhibit C are the assets that will remain in the case.

2. A Verified Complaint for Forfeiture Jn Rem was filed on March 18, 2019 (hereafter
“Complaint” or “Verified Complaint’). The complaint alleged that the eighty-seven Jn Rem Defendants
are subject to forfeiture to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C).

3. On March 28, 2019, the Clerk issued a Warrant for Arrest for the In Rem Defendants and

that warrant was duly executed on May 16 and 23, 2019.
1

Partial Final Judgment of Forfeiture

 

 
 

bh WB ND

sa DW WN

 

 

 

 

4. Beginning on May 4, 2019, the United States published Notice of the Forfeiture Action
on the official internet government forfeiture site www. forfeiture.gov. A Declaration of Publication was
filed on June 6, 2019.

5. In addition to the public notice on the official internet government forfeiture site

www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

a. Jeffrey Carpoff,

b. Paulette Carpoff,

c. Robert Karmann

d. Solarmore Management Services, Inc.
e. Crestmark Bank

f. NetJets

g.

Spitz Jewelers

6. On May 9, 2019, Jeffrey and Paulette Carpoff filed claims stating an interest in each of
the eighty-seven Jn Rem Defendants subject to forfeiture in this case.

7. Claimants Jeffrey and Paulette Carpoff represented and warranted that they are owners of
the Jn Rem Defendants, either personally or through a corporation, LLC, or other entity they control.

Based on the above findings, and the files and records of the Court, it is hereby ORDERED
AND ADJUDGED:

1, Judgment is hereby entered against claimants Jeffrey Carpoff and Paulette Carpoff, in
their personal and corporate capacities, and all other potential claimants who have not filed claims in
this action.

2. Upon entry of this Final Judgment of Forfeiture, all right, title, and interests of Jeffrey
Carpoff and Paulette Carpoff, in their personal and corporate capacities, in the assets listed in Exhibit B,
attached herein, together with any interest that may have accrued on the total amount, shall be forfeited
to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C), to be disposed of according to law.

3. The United States and its servants, agents, and employees, are released from any and all
liability arising out of or in any way connected with the filing of the Complaint and the arrest and
seizure of the Jn Rem Defendants being forfeited. This is a full and final release applying to all
unknown and unanticipated injuries and/or damages arising out of or in any way connected with the

filing of the Complaint and the arrest and seizure of the Jn Rem Defendants being forfeited, as well as

those now known or disclosed. Claimants Jeffrey and Paulette Carpoff waived the provisions of

2

Partial Final Judgment of Forfeiture

 
 

oo SOON

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

California Civil Code § 1542.

4. Claimants Jeffrey and Paulette Carpoff waived any and all claim or right to interest that
may have accrued on the Jn Rem Defendants listed in Exhibit A.

5. All parties are to bear their own costs and attorneys’ fees.

6. The U.S. District Court for the Eastern District of California, Hon. John A. Mendez,
District Judge, shall retain jurisdiction to enforce the terms of this Partial Final Judgment of Forfeiture.

7. Based upon the allegations set forth in the Complaint filed March 18, 2019, and the
Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable
Cause pursuant to 28 U.S.C. § 2465, that there was probable cause for arrest and seizure of the In Rem
Defendants being forfeited, and for the commencement and prosecution of this forfeiture action against

those defendants.

SO ORDERED THIS 4A" say of Marck , 2020.
Fai Der

A. MENDEZ !
United States District Judge

 

Partial Final Judgment of Forfeiture

 
 

 

 

10.
ll.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25,
26.

EXHIBIT A - List of In Rem Defendants

Approximately $6,567,897.50 seized from CTBC Bank, Account Number
3800191916;

Approximately $415,956.90 seized from CTBC Bank, Account

Number 3800191932;

Approximately $22,145.68 seized from CTBC Bank, Account Number
3800191940;

Approximately $173,090.95 seized from CTBC Bank, Account Number
3800192518;

Approximately $429,789.81 seized from CTBC Bank, Account Number

* 3800192401;

Approximately $205,906.49 seized from CTBC Bank, Account Number
3800192385;

Approximately $658,990.02 seized from CTBC Bank, Account Number
3800192393;

Approximately $44,620.32 seized from CTBC Bank, Account Number
3800191973;

Approximately $48,538.60 seized from CTBC Bank, Account Number
3800191981;

Approximately $231,179.68 seized from CTBC Bank, Account Number
3800192005;

Approximately $188,182.25 seized from CTBC Bank, Account Number
3800192013;

Approximately $319,601.00 seized from CTBC Bank, Account Number
3800192021;

Approximately $374,088.51 seized from CTBC Bank, Account
Number 3800192039;

Approximately $582,878.78 seized from CTBC Bank, Account Number
3800192088;

Approximately $486,088.22 seized from CTBC Bank, Account
Number 3800192153;

Approximately $414,646.00 seized from CTBC Bank, Account Number
3800192161;

Approximately $699,753.36 seized from CTBC Bank, Account Number
3800192179;

Approximately $696,314.56 seized from CTBC Bank, Account Number
3800192609;

Approximately $980,201.44 seized from CTBC Bank, Account Number
3800192617;

Approximately $683,996.12 seized from CTBC Bank, Account Number
3800192187;

Approximately $383,219.95 seized from CTBC Bank, Account Number
3800192229;

Approximately $2,926,859.16 seized from CTBC Bank, Account Number
3800192237;

Approximately $468,745.28 seized from CTBC Bank, Account
Number 3800192245;

Approximately $544,035.33 seized from CTBC Bank, Account Number
3800192252;

Approximately $194,769.83 seized from CTBC Bank, Account Number
3800192260;

Approximately $570,108.43 seized from CTBC Bank, Account
Number 3800192278;

Partial Final Judgment of Forfeiture

 

 
 

we

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

27.
28.
29.
30.
31,
32.
33.
34,
35,
36.
37.
38.
39.
40.
AY.
42.
43.
44,
45,
46.
AT.
48.
49.
50.
51.
52.
53.

 

Approximately $6,187,419.55 seized from CTBC Bank, Account Number
3800192286;

Approximately $205,926.67 seized from CTBC Bank, Account Number
3800192369;

Approximately $1,557,738.60 seized from CTBC Bank, Account Number
3800192633;

Approximately $435,709.90 seized from CTBC Bank, Account Number
3800192641;

Approximately $338,049.59 seized from CTBC Bank, Account Number
3800192674;

Approximately $4,859,535.55 seized from CTBC Bank, Account Number
3800192377;

Approximately $1,549,614.76 seized from CTBC Bank, Account Number
3800192682;

Approximately $212,467.30 seized from CTBC Bank, Account Number
3800192690;

Approximately $984,530.60 seized from CTBC Bank, Account Number
3800192724;

Approximately $1,443,614.13 seized from CTBC Bank, Account Number
3800253682;

Approximately $3,180,022.58 seized from CTBC Bank, Account Number
3800250951;

Approximately $95,270.20 seized from CTBC Bank, Account Number
3800192542;

Approximately $62,774.62 seized from CTBC Bank, Account Number
3800192559;

Approximately $9,689.21 seized from CTBC Bank, Account Number
3800192732;

Approximately $24,070.81 seized from CTBC Bank, Account Number
3800192567;

Approximately $74,327.30 seized from CTBC Bank, Account Number
3800192757;

Approximately $53,757.07 seized from CTBC Bank, Account Number
3800192773;

Approximately $107,410.55 seized from CTBC Bank, Account Number
3800205112;

Approximately $14,282.17 seized from CTBC Bank, Account Number
3800234062;

Approximately $143,971.70 seized from CTBC Bank, Account Number
3800052795;

Approximately $148,716.28 seized from CTBC Bank, Account Number
3800191965;

Approximately $123,437.69 seized from CTBC Bank, Account Number
3800192534;

Approximately $8,559.93 seized from CTBC Bank, Account Number
3800192575;

Approximately $8,223.20 seized from CTBC Bank, Account Number
3800192781;

Approximately $58,931.09 seized from CTBC Bank, Account Number
3800207688;

Approximately $68,304.49 seized from CTBC Bank, Account Number
3800196840;

Approximately $9,004,531.62 seized from CTBC Bank, Account Number
3800283929;

Partial Final Judgment of Forfeiture

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

86.

87.

Approximately $3,549,723.15 seized from Meeder Investment
Management, Account Number 2370;

Approximately $2,968,880.56 seized from Meeder Investment
Management, Account Number 2371;

Approximately $175,725.14 seized from U.S. Bank, Account Number
157514299575;

Approximately $376,390.14 seized from Etrade Bank, Account
Number 37623631;

Approximately $1,351,143.57 seized from JP Morgan Chase Bank
Account Number 0213392373;

Approximately $1,090,590.19 seized from JP Morgan Chase Bank
Account Number 0530592877;

Approximately $707,711.92 seized from JP Morgan Chase Bank Account
Number 3061715396;

Approximately $41,865.00 seized from BBVA Compass Bank, Account
Number 6716963894;

Approximately $53,982.47 seized from BBVA Compass Bank, Account
Number 6728745 124;

Approximately $157,862.00 seized from BBVA Compass Bank, Account
Number 6734699819;

Approximately $142,139.29 seized from Bank of America, Account
Number 195461020;

Approximately $1,697,154.00 in U.S. Currency;

Approximately $150,902.00 in U.S. Currency;

Approximately $22,000.00 in U.S. Currency;

Approximately $18,900.00 in U.S. Currency;

Approximately $18,846.00 in U.S. Currency;

Approximately $9,221.00 in U.S. Currency;

Approximately $9,063.07 in U.S. Currency;

Approximately $5,000.00 in U.S. Currency;

Approximately $3,567.00 in U.S. Currency;

Approximately $801.00 in U.S. Currency;

Approximately $8,647.00 in U.S. Currency

18 Karat Fashion Ring, 1.66 Ct. oval/.070 Tw round diamonds;

14 Karat stud earrings, 1.13 ct diamond/1.29 ct diamond;

Three prong diamond necklace 112 17.1 Tw diamonds/40 Tw yellow
diamonds;

Ladies platinum 3 stone ring, 1.43 Ct marquise and two half-moon
diamonds;

18 Karat halo pendant chain with 4.52 Ct diamond;

18 Karat 3 row halo fashion ring;

Sapphire and diamond pendant, 14 diamonds and 5.84 Ct oval sapphire;
Ballon Bleu De Cartier Watch;

Rotonde Moon Phase Watch;

Any and All Pre-Purchased Flight Hours, Airplane Shares, and Any Other
Travel Arrangements NetJets has Credited for Individuals 1 and 2,
including Any Credit or Sharing Forming the Basis for Travel on
December 20, 2018;

Any and all luxury box shares, and any other arrangements or benefits
credited based on a wire transfer of $782,949.00 to the Stadco Revenue
Account Related to the Las Vegas Raiders Traditional Suite Program in or
about July 2018; and

Approximately $806,400.00 seized from Crestmark Bank, account number
1210590.

Partial Final Judgment of Forfeiture

 

 
 

 

 

SO PNAWRWNE

 

 

EXHIBIT B - List of Jn Rem Defendants Being Forfeited

Approximately $6,567,897.50 seized from CTBC Bank, Account Number 3800191916;
Approximately $415,956.90 seized from CTBC Bank, Account Number 3800191932;
Approximately $22,145.68 seized from CTBC Bank, Account Number 3800191940;
Approximately $173,090.95 seized from CTBC Bank, Account Number 3800192518;
Approximately $429,789.81 seized from CTBC Bank, Account Number 3800192401;
Approximately $205,906.49 seized from CTBC Bank, Account Number 3800192385;
Approximately $658,990.02 seized from CTBC Bank, Account Number 3800192393;
Approximately $44,620.32 seized from CTBC Bank, Account Number 3800191973;
Approximately $48,538.60 seized from CTBC Bank, Account Number 3800191981;
Approximately $231,179.68 seized from CTBC Bank, Account Number 3800192005;
Approximately $188,182.25 seized from CTBC Bank, Account Number 3800192013;
Approximately $319,601.00 seized from CTBC Bank, Account Number 3800192021;
Approximately $374,088.51 seized from CTBC Bank, Account Number 3800192039;
Approximately $582,878.78 seized from CTBC Bank, Account Number 3800192088;
Approximately $486,088.22 seized from CTBC Bank, Account Number 3800192153;
Approximately $414,646.00 seized from CTBC Bank, Account Number 3800192161;
Approximately $699,753.36 seized from CTBC Bank, Account Number 3800192179;
Approximately $696,314.56 seized from CTBC Bank, Account Number 3800192609;
Approximately $980,201.44 seized from CTBC Bank, Account Number 3800192617;
Approximately $683,996.12 seized from CTBC Bank, Account Number 3800192187;
Approximately $383,219.95 seized from CTBC Bank, Account Number 3800192229;
Approximately $2,926,859.16 seized from CTBC Bank, Account Number 3800192237;
Approximately $468,745.28 seized from CTBC Bank, Account Number 3800192245;
Approximately $544,035.33 seized from CTBC Bank, Account Number 3800192252;
Approximately $194,769.83 seized from CTBC Bank, Account Number 3800192260;
Approximately $570,108.43 seized from CTBC Bank, Account Number 3800192278;
Approximately $6,187,419.55 seized from CTBC Bank, Account Number 3800192286;
Approximately $205,926.67 seized from CTBC Bank, Account Number 3800192369;
Approximately $1,557,738.60 seized from CTBC Bank, Account Number 3800192633;
Approximately $435,709.90 seized from CTBC Bank, Account Number 3800192641;
Approximately $338,049.59 seized from CTBC Bank, Account Number 3800192674;
Approximately $4,859,535.55 seized from CTBC Bank, Account Number 3800192377;
Approximately $1,549,614.76 seized from CTBC Bank, Account Number 3800192682;
Approximately $212,467.30 seized from CTBC Bank, Account Number 3800192690;
Approximately $984,530.60 seized from CTBC Bank, Account Number 3800192724;
Approximately $1,443,614.13 seized from CTBC Bank, Account Number 3800253682;
Approximately $3,180,022.58 seized from CTBC Bank, Account Number 3800250951;
Approximately $95,270.20 seized from CTBC Bank, Account Number 3800192542;
Approximately $62,774.62 seized from CTBC Bank, Account Number 3800192559;
Approximately $9,689.21 seized from CTBC Bank, Account Number 3800192732;
Approximately $24,070.81 seized from CTBC Bank, Account Number 3800192567;
Approximately $74,327.30 seized from CTBC Bank, Account Number 3800192757;
Approximately $53,757.07 seized from CTBC Bank, Account Number 3800192773;
Approximately $107,410.55 seized from CTBC Bank, Account Number 3800205112;
Approximately $14,282.17 seized from CTBC Bank, Account Number 3800234062;
Approximately $143,971.70 seized from CTBC Bank, Account Number 3800052795;
Approximately $148,716.28 seized from CTBC Bank, Account Number 3800191965;
Approximately $123,437.69 seized from CTBC Bank, Account Number 3800192534;
Approximately $8,559.93 seized from CTBC Bank, Account Number 3800192575;
Approximately $8,223.20 seized from CTBC Bank, Account Number 3800192781;
Approximately $58,931.09 seized from CTBC Bank, Account Number 3800207688;
Approximately $68,304.49 seized from CTBC Bank, Account Number 3800196840;
Approximately $3,549,723.15 seized from Meeder Investment Management, Account

7

Partial Final Judgment of Forfeiture

 
 

oO “TN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Number 2370;

Approximately $2,968,880.56 seized from Meeder Investment Management, Account
Number 2371;

Approximately $175,725.14 seized from U.S. Bank, Account Number 157514299575;
Approximately $376,390.14 seized from Etrade Bank, Account Number 37623631;
Approximately $1,351,143.57 seized from JP Morgan Chase Bank Account Number
0213392373;

Approximately $1,090,590.19 seized from JP Morgan Chase Bank Account Number
0530592877;

Approximately $707,711.92 seized from JP Morgan Chase Bank Account Number
3061715396;

Approximately $41,865.00 seized from BBVA Compass Bank, Account Number
6716963894;

Approximately $53,982.47 seized from BBVA Compass Bank, Account Number
6728745 124;

Approximately $157,862.00 seized from BBVA Compass Bank, Account Number
6734699819;

Approximately $142,139.29 seized from Bank of America, Account Number 195461020;
Approximately $1,697,154.00 in U.S. Currency;

Approximately $150,902.00 in U.S. Currency;

Approximately $22,000.00 in U.S. Currency;

Approximately $18,900.00 in U.S. Currency;

Approximately $18,846.00 in U.S. Currency;

Approximately $9,221.00 in U.S. Currency;

Approximately $9,163.17 in U.S. Currency;

Approximately $5,000.00 in U.S. Currency;

Approximately $3,567.00 in U.S. Currency;

Approximately $801.00 in U.S. Currency;

Approximately $8,647.00 in U.S. Currency

18 Karat Fashion Ring, 1.66 Ct. oval/.070 Two round diamonds;

14 Karat stud earrings, 1.13 ct diamond/1.29 ct diamond;

Three prong diamond necklace 112 17.1 Tw diamonds/40 Tw yellow diamonds;
Ladies platinum 3 stone ring, 1.43 Ct marquise and two half-moon diamonds;

18 Karat halo pendant chain with 4.52 Ct diamond;

18 Karat 3 row halo fashion ring;

Sapphire and diamond pendant, 14 diamonds and 5.84 Ct oval sapphire;

Ballon Bleu De Cartier Watch; and

Rotonde Moon Phase Watch.

Partial Final Judgment of Forfeiture

 

 
 

ao ns N

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

EXHIBIT C - List of Jn Rem Defendants Remaining in Case

Approximately $9,004,531.62 seized from CTBC Bank, Account Number
3800283929;

Any and All Pre-Purchased Flight Hours, Airplane Shares, and Any Other
Travel Arrangements NetJets has Credited for Individuals 1 and 2,
Including Any Credit or Sharing Forming the Basis for Travel on
December 20, 2018;

Any and all luxury box shares, and any other arrangements or benefits
credited based on a wire transfer of $782,949.00 to the Stadco Revenue
Account Related to the Las Vegas Raiders Traditional Suite Program in or
about July 2018; and

Approximately $806,400.00 seized from Crestmark Bank, account number
1210590.

Partial Final Judgment of Forfeiture

 

 
